Citation Nr: 1213538	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected sinusitis, status post septoplasty.

2.  Entitlement to an initial disability rating greater than 10 percent from July 5, 2005 for degenerative joint disease of the cervical spine, and greater than 20 percent from August 3, 2006.

3.  Entitlement to a total disability rating based on individual unemployabiltiy (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from October 1989 to November 1999.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2006 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to appear for a hearing with the undersigned Veterans Law Judge (VLJ) in March 2012.  The Veteran cancelled this hearing in recent correspondence and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

Issues not on appeal

In the above-referenced June 2006 rating decision, the RO denied the Veteran's service-connection claim for a blepharospasm.  In August 2006, the RO denied the Veteran's service-connection claims for keratoconjunctivitis sicca and depression.  The Veteran disagreed with these determinations, and perfected an appeal of all three issues.

During the pendency of this appeal, the RO has since awarded service connection for each of these claimed disabilities.  See the RO's October 2009 rating decision [awarding service-connection for major depressive disorder]; see also the RO's October 2011 rating decision [awarding service-connection for a blepharospasm with keratoconjunctivitis sicca].  The Veteran has not expressed dissatisfaction with the assigned initial ratings or effective dates for these service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  As such, these matters have been resolved and are not in appellate status. 

The Board adds that the RO awarded the Veteran service connection for Brown-Sequard Syndrome, evaluated 10 percent disabling effective November 10, 2008, in a March 2010 rating decision.  The Veteran disagreed with this initially assigned disability rating.  In an October 2011 statement of the case (SOC), the RO increased this disability rating to 30 percent, also effective November 10, 2008.  The Veteran did not file a substantive appeal [VA Form 9] following the issuance of the RO's October 2011 SOC.  Accordingly, the issue of entitlement to a higher initial disability rating for Brown-Sequard Syndrome also is not in appellate status.                See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.          § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 


FINDING OF FACT

In correspondence received by the Board in March 2012, the Veteran specifically indicated that he wished to withdraw all of his pending appeals.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claims of entitlement to a higher initial disability ratings for service-connected sinusitis and degenerative joint disease of the cervical spine, and his claim of entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002);       38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

The Veteran filed an original claim for VA disability benefits on July 5, 2005.  In a rating decision dated in June 2006, the RO awarded the Veteran service connection for degenerative joint disease of the cervical spine, and assigned a 10 percent initial disability rating, effective July 5, 2005.  The RO increased this rating to 20 percent as of August 3, 2006 in an August 2006 rating decision.  Also in August 2006, the RO awarded the Veteran service connection for sinusitis, and assigned a noncompensable (zero percent) disability rating, effective July 5, 2005.  Additionally, the RO denied entitlement to TDIU in August 2006.  The Veteran subsequently perfected an appeal as to these initially-assigned ratings and the denial of his TDIU claim.

As noted above however, the Veteran has specifically requested to withdraw all of his pending appeals following the RO's recent award of a 100 percent schedular rating for a blepharospasm with keratoconjunctivitis sicca, effective the date of the Veteran's original claim for benefits, July 5, 2005.  See the RO's October 2011 rating decision.  This request to withdraw was made in writing, as required by 38 C.F.R. § 20.204, in correspondence dated January 18, 2012 and received by the Board on March 27, 2012.  See the Veteran's January 18, 2012 Statement in Support of Claim [indicating that he wished "to withdraw all my pending appeals," to include his claims for higher initial ratings for sinusitis and degenerative joint disease of the cervical spine].  Although the Veteran did not specifically recognize his pending TDIU claim in this January 2012 statement, he clearly noted his desire to withdraw all pending appeals.  In any event, the Board notes that the issue of entitlement to TDIU has been rendered moot by the RO's award of a 100 percent schedular evaluation effective the date of the Veteran's original claim.  See Green v. West, 11 Vet. App. 472, 476 (1998) [citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)]; VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) [a TDIU claim may not be considered when a schedular 100 percent rating is in effect as no additional monetary benefit would accrue to a veteran]; see also Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

The Board accordingly finds that the Veteran's withdrawal request qualifies as a valid withdrawal of all three issues of his perfected appeal.  See 38 C.F.R. § 20.204 (2011).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues.  The matter is dismissed.


ORDER

The appeal of entitlement to a higher initial disability rating for service-connected sinusitis, status post septoplasty, is dismissed.

The appeal of entitlement to an initial rating greater than 10 percent from July 5, 2005 for degenerative joint disease of the cervical spine, and greater than 20 percent from August 3, 2006, is dismissed.

The appeal of entitlement to TDIU is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


